NOTICE OF ALLOWANCE
Allowable Subject Matter
1. 	Claims 1-11 are allowed.

Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:
Prior art of record whether alone or in combination fails to teach or fairly suggest specific claim limitations “a grounding ring forming a radio-frequency return path to the grounded chamber body is provided at the inner side of the chamber body at the outer side of the inner electrically conductive ring, and a gap is provided between the inner electrically conductive ring and the grounding ring, the inner electrically conductive ring is configured for shielding radio frequency interference between the lower electrode and the grounding ring; the inner electrically conductive ring is fixed to the bottom wall of the chamber body via a retractable sealing part made of a dielectric material, such that the upper surface of the lower electrode is disposed in an accommodation space where the chamber body is accommodated; and the retractable seal part is extended or retracted in the axial direction of the electrically conductive supporting rod; and an electrically conductive strip is fixedly connected between the inner electrically conductive ring and the grounded chamber body, the length of the electrically conductive strip being adapted to the movable amount of the retractable sealing part” in the context of other limitations of the claim.



Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BENJAMIN KENDALL/
Primary Examiner, Art Unit 1718